

114 HR 5539 IH: Preserving Investment in Needy Neighborhoods Act
U.S. House of Representatives
2016-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5539IN THE HOUSE OF REPRESENTATIVESJune 21, 2016Mr. Tiberi (for himself, Mr. Danny K. Davis of Illinois, and Mr. Roskam) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to exclude from gross income contributions to the
			 capital of a partnership, and for other purposes.
	
 1.Short titleThis Act may be cited as the Preserving Investment in Needy Neighborhoods Act. 2.Exclusion of contributions to capital of partnership (a)In generalSubsection (a) of section 118 of the Internal Revenue Code of 1986 is amended by inserting before the period at the end the following: , and, in the case of a partnership, gross income shall not include contributions to the capital of the partnership.
 (b)Basis of property contributed to partnershipSection 723 of such Code is amended— (1)by striking The basis of property and inserting the following:
					
 (a)In generalExcept as provided in subsection (b), the basis of property, and (2)by adding at the end the following new subsection:
					
						(b)Contributions to capital
 (1)Property other than moneyIf property other than money— (A)is acquired by a partnership as a contribution to capital, and
 (B)is not contributed by a partner as such, then the basis of such property shall be zero.(2)MoneyIf money—
 (A)is received by a partnership as a contribution to capital, and (B)is not contributed by a partner as such,
								then the basis of any property acquired with such money during the 12-month period beginning on the
			 day the contribution is received shall be reduced by the amount of such
			 contribution. The excess (if any) of the amount of such contribution over
			 the amount of the reduction under the preceding sentence shall be applied
			 to the reduction (as of the last day of the period specified in the
			 preceding sentence) of the basis of any other property of the partnership.
			 The particular properties to which the reductions required by this
			 paragraph shall be allocated shall be determined under regulations
			 prescribed by the Secretary..
 (c)No increase in basis of partner’s interestSubparagraph (B) of section 705(a)(1) of such Code is amended by inserting (other than amounts excluded from gross income under section 118) after exempt from tax under this title. (d)Conforming amendmentThe heading for section 118 of such Code is amended by striking of a corporation and inserting of corporations and partnerships.
 (e)Effective dateThe amendments made by this section shall apply to contributions made after the date of the enactment of this Act.
 (f)No inferenceNothing contained in this section or the amendments made by this section shall be construed to create any inference under the Internal Revenue Code of 1986 with respect to the treatment of contributions to the capital of partnerships made on or before the date of the enactment of this Act.
			